 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDModern Hard Chrome Service Co.andInternationalUnion,United Automobile,Aerospace and Agricul-turalImplementWorkers of America, UAW,Petitioner and Modern Hard Chrome Service Co.EmployeesUnion(Ind.),Petitioner.'Case7-RC-9905December 8, 1970DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSPursuant to a stipulation for certification uponconsent election approved on May 5, 1970, an electionby secret ballot was held on May 11, 1970, under thedirection and supervision of the Regional Director forRegion 7, among the employees in the appropriateunit.At the conclusion of the balloting, the partieswere furnished with a tally of ballots which showedthat,of approximately 59 eligible voters, 29 castballots for the Petitioner, 16 for the Intervenor, 11against the participating labor organizations, andnone was challenged or void. Thereafter, the Employ-er filed timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigation,and on May 28, 1970, issued and duly served upon theparties a notice of hearing on objections, in which heordered a hearing be held with respect to theEmployer's objections.Pursuant thereto, a hearing was held before HearingOfficer Joseph E. Moore, and, on July 7, 1970, theHearing Officer issued and served on the parties hisreport on objections. Upon a consideration of theevidence presented, the Hearing Officer found theEmployer's objections lacking in merit and recom-mended that they be overruled and that the Petitionerbe certified as the bargaining representative of theemployees in the stipulated unit.Thereafter, the Employer filed timely exceptions totheHearing Officer's report on objections and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withiniHereinafter referred to as the Intervenor2The Employer's exceptions to the Hearing Officer's recommendationthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and the Intervenor are labororganizations claiming to represent certain employeesof the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that allproduction and maintenance employees, includingtruckdrivers and shipping and receiving employees,andmachine shop employees employed by theEmployer at 12880 and 12888 E. Nine Mile Road,Warren,Michigan, but excluding all office clericalemployees,professionalemployees, guards, andsupervisors as defined in the National Labor Rela-tions Act, as amended, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5.The Board has considered the entire record inthe case, including the Hearing Officer's report andthe exceptions and brief, and, contrary to the HearingOfficer, sustains the Employer's Objection 2.2Contrary to the implication contained in theHearing Officer's report, the Board'sMilchemdeci-sion (170 NLRB No. 46) was not meant to be limitedto situations where a party's conversations with votersin the polling place were shown to have constitutedelectioneering. On the contrary, the Board stated inMilchemthat, thenceforth, there would be a "strictrule against such conduct, without inquiry into thenature of the conversations." As the Board pointedout, the final minutes before an employee casts hisvote should be his own, as free from interference aspossible. Moreover, the Board observed that:the difficulties of recapturing with any precisionthe nature of the remarks made in the chargedatmosphere of a polling place are self-evident, andto require an examination into the substance andeffect of the conversations seems unduly burden-some and, in this situation, unnecessary . . . ablanket prohibition against such conversations iseasily understood and simply applied.The Board concluded that "the rule contemplates thatconversations between a party and voters while thelatterare in a polling area waiting to vote willnormally, upon the filing of proper objections, bedeemed prejudicial without investigation into thecontent of the remarks," observing that partiesshould, to assure complete compliance with the rule,instruct their agents "simply to refrain from convers-ing with prospective voters in the polling area."In the present case, according to testimony creditedthat Objections I and 3 be overruled raise no substantial issues of law orfact which would warrant reversal of the Hearing Officer187 NLRB No. 11 MODERN HARD CHROME SERVICE CO.by the Hearing Officer, Petitioner's observer, Gal-braith, continued to converse with employees whoapproached the voting table-"beyond a merehello"--despite the fact he and the other observershad been specifically admonished by the Board agentfor having engaged in such conversations. Thereafter,when employee Kilby came to vote, and before hecast his ballot, Galbraith remarked to Kilby that theweather was "warm," whereupon Kilby agreed andcommented that he would enjoy a beer, if only he hadsome money. Observer Galbraith stood up, tookseveral bills from his pocket, and offered Kilby a loan.The loan was rejected by Kilby on grounds he hadjustbeen kidding.To be sure, as the Board stated inMilchem,a chance"hello" will not suffice to set aside an election. But theconduct of Petitioner's observer was repeated, despiteadmonition, and culminated in his gratuitous offer ofa loan to a prospective voter. Though perhaps not acrucial fact, a single vote was determinative in this3 In older to assure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the electionshould haveaccess to a list of votersand theiraddresseswhichmay be usedto communicatewith themExcelsiorUnderwearInc, 156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S 759 Accordingly,it ishereby directedthat an electioneligibilitylist,containing the names and addresses of all the eligible voters, must be83election; had Petitioner received one fewer vote, arunoff would have been required.The Board jealously guards its election process asthe keystone of the Act. Observers are supposed towatch the ballot box, identify and check off voters onthe eligibility list, and perform other services asrequested by the Board agent. Their functions do notinclude offering small loans to prospective voters asthey stand in line.Accordingly, as we sustain Objection 2. we shall setthe election aside and direct that a second election beconducted.ORDERIt is hereby ordered that the election conducted onMay 11, 1970, be, and it herebyis, set aside.[Direction of second election3 omitted frompublication.]filedby the Employer withthe RegionalDirector forRegion 7 within 7days afterthe date of issuance of theNoticeof SecondElection by theRegional Director The Regional Director shall make the listavailable toallparties to the electionNo extension of time tofile this listshall begranted bythe Regional Director except inextraordinarycircumstancesFailure to comply withthis requirement shall be grounds for setting asidethe election wheneverproper objectionsare filed